This matter is fraught with subjects of the greatest public interest and importance of a legal, economic, and traffic nature. It tends to emphasize some of the vehicular and highway problems of the county, not generally appreciated.
By virtue of a vote of the Town, the Police Commissioners of Darien were authorized to close such streets to through truck traffic as they decided were hazardous to the public safety. In pursuance of the ordinance adopted by the Town the Commissioners closed several streets in Darien to such traffic, among which was Noroton Avenue. No legal question has at this stage been raised concerning the underlying authority of the Police Commissioners in the premises. The action of the Commissioners occurred October 22, 1936 to become effective November 1, 1936.
The plaintiff for itself, (and in so acting is sponsored by the Motor Truck Association of Connecticut) brought this action for an injunction to the December term of court and procured a temporary injunction enjoining Darien and its officers from preventing the use of Noroton Avenue and West Avenue in said town by such motor trucks as cannot pass beneath the underpass at the railroad trestle on the Post Road in Darien.
On this motion to dissolve, although confronted by many practical difficulties I desire to give credit and effect to the legislating act of the Town of Darien, until a hearing on the case if possible. The hearing developed that West Avenue is not among the streets the use of which is prohibited for such trucks. Noroton Avenue, however, is among such streets. It was included in the injunction order because it is a highway which convenience has brought into use, as a detour to West Avenue. West Avenue runs westerly from the north side of said underpass connecting with Maple Avenue *Page 369 
at Glenbrook in Stamford, thus giving through passage to Stamford.
The Town of Stamford according to the testimony of the First Selectman of Stamford has no ordinance prohibiting the use of trucks on said Maple Avenue. Accordingly, to give credit to Darien's ordinance and not entirely prevent the use of above described trucks, until a hearing on the merits or further order in the premises, the temporary injunction order is modified so as to permit the enforcement of the ordinance as to Noroton Avenue, whereby motor trucks of above description may be prevented from using Noroton Avenue.
   This order of modification shall become effective forthwith and shall continue until further order, or a hearing on the merits.